PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/692,350
Filing Date: 3 Dec 2012
Appellant(s): Navin, Robert, Lloyd



__________________
William R. Klima
Reg. No. 79,647
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 1, 2021.


(1)	GROUNDS OF REJECTION 
Every ground of rejection set forth in the final Office action dated 22 March 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

I. WITHDRAWN REJECTIONS
There are no withdrawn rejections.

II. NEW GROUNDS OF REJECTION
There are no new grounds of rejection.

III. GROUNDS OF REJECTION TO BE REVIEWED ON APPEAL
The following ground(s) of rejection are applicable to the appealed claims: claims 1-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 1-12 are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  






The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of  is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-12 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-12, however, recite an abstract idea of providing an estimate of risk of a portfolio of a plurality of financial investment holdings to fluctuations in portfolio value. The creation of providing an estimate of risk of a portfolio of a plurality of financial investment holdings to fluctuations in portfolio value, as recited in the independent claims 1, 2, and 6, belongs to certain methods of organizing human activity (i.e., fundamental economic principles or practices including hedging and mitigating risk) that are found by the courts to be abstract ideas. The limitations in independent claims 1, 2, and 6, which set forth or describe the recited abstract idea of providing an estimate of risk of a portfolio of a plurality of financial investment holdings to fluctuations in portfolio value, are: “generating, during a storage operation, an indication of the predetermined measurement of risk of a portfolio holding to a second set of values of the at least two parameters, the second set of values including a second value for each of the at least two parameters that reflects a finite difference grid model” (claim 1), “generating, during the storage operation, an indication of a predetermined measurement of risk of the holding to a third set of values of the at least two parameters, the third set of values including a third value for each of the at least two parameters such that the third set of values is different from the second set of values” (claim 1), “using, based upon outputs of the finite difference grid 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1, 2, and 6, recite additional limitations. Of these limitations, “receiving an indication of a first set of values of at least two parameters, the first set of values including a first value for each of the at least two parameters” (claim 1), “storing, based on the execution of the instructions and during a period when a trading system is not posting updates based on transactions, a predetermined measurement of risk” (claim 1), “providing the estimate of the stock price change of the exchange-traded stock option” (claim 2), “receiving an indication of a non-state variable from the user” (claim 2), “accessing an indication of a state variable” (claim 2), “accessing a finite difference model for the state variable and the non-state variable to calculate an impact on the estimate of the stock price change of the exchange-traded stock option” (claim 2), “storing, prior to performing a stress testing estimate, the impact on the estimate of the stock price change of the exchange-traded stock option” (claim 2), “receiving, after storing the impact of the estimate of stock price change of the exchange-traded stock option, a request to perform the stress testing estimate” (claim 2), “receiving an indication of a first set of values of at least two parameters, the first set of values including a first value for each of the at least two parameters” (claim 6), and “storing, during a period when a trading system is not posting updates based on transactions, a predetermined measurement of risk” (claim 6), recite insignificant extra solution activity (for example, data gathering). These additional limitations do not integrate the abstract idea of providing an estimate of risk of a portfolio of a plurality of financial investment holdings to fluctuations in portfolio value into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claims 1, 2, and 6, here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 1, 2, and 6, are non-statutory under 35 USC § 101 in view of step 2A of the test. 	









Step 2B of the Test: The additional elements of independent claims 1, 2, and 6, are: “a computer” (claims 1 and 2), “instructions in a preprocessing module” (claims 1 and 6), “user interfacing with an automated software tool hosted on a computer processor” (claim 2), “the automated software tool hosted on a computer processor” (claim 2), “one or more computer processors” (claim 6), and “a computer memory” (claim 6). Individually, the additional elements of independent claims 1, 2, and 6, are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea of providing an estimate of risk of a portfolio of a plurality of financial investment holdings to fluctuations in portfolio value with a computerized system. The Applicant’s Specification describes the additional elements in following terms:
[0031] Referring to FIG. 1, a risk management system 100 is used to estimate and manage the risk of a portfolio of financial investments that includes multiple derivative holdings. The risk management system 100 estimates a measurement of risk of the portfolio to values of parameters that affect the value of the portfolio based on previously calculated measurements of the risk of the portfolio to other values of the parameters. The risk management system 100 includes a computer system 105 that includes a processor 110, a memory 115, and a display 120. The computer system 105 also includes a storage device 125 that persistently stores portfolio holdings 130, a preprocessing module 135, base risk measurements 140, and an interpolation module 145. The computer system 105 may communicate with a client computer system 150 through a network 155. 

[0032] The processor 110 is capable of processing instructions for execution within the computer system 105. In one implementation, the processor 110 is a single-threaded processor. In another implementation, the processor 110 is a multi-threaded processor. The processor 110 is capable of processing instructions stored in the memory 115 or on the storage device 125. The processor 110 may cause graphical information for a graphical user interface (GUI) to be presented on the display 120. 

[0033] The memory 115 stores information within the computer system 105. In one implementation, the memory 115 is a computer-readable medium. In one implementation, the memory 115 is a volatile memory unit. In another implementation, the memory 115 is a non-volatile memory unit. 

[0034] The display 120 is an output device of the computer system 105 on which, for example, a graphical user interface indicating measurements of risk of a portfolio to values of the parameters may be displayed. The graphical user interface may enable a user of the computer system 105 to provide an indication of values of the parameters for which a measurement of risk is to be estimated. The computer system 105 also may include other output devices, such as speakers or a printer. In addition, the computer system 105 may include input devices, such as a keyboard, a pointing device, a touch screen, a camera, or a microphone. 

[0035] The storage device 125 is capable of providing mass storage for the computer system 105 and includes a computer-readable medium for persistent data storage. In various different implementations, the storage device 125 may be a floppy disk device, a hard disk device, an optical disk device, or a tape device. 

This is a description of a general-purpose computer. Therefore, the additional elements of independent claims 1, 2, and 6, are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 1, 2, and 6, are non-statutory under 35 USC § 101 in view of step 2B of the test. 













Dependent Claims: Dependent claims 8-10 depend on independent claim 1; and dependent claims 3-5, 7, and 11-12, depend on independent claim 2. The elements in dependent claims 3-5 and 7-12, which set forth or describe the abstract idea of providing an estimate of risk of a portfolio of a plurality of financial investment holdings to fluctuations in portfolio value, are: “reallocating a stock allocation portfolio based on the estimated impact” (claim 3), “reallocating the stock allocation portfolio is done in response  to a user accepting a prompt” (claim 4), “reallocating the stock allocation portfolio is done automatically in response to identifying an estimated level of risk to the stock allocation portfolio” (claim 5), “a request to perform the stress testing estimate includes: automatically identifying a specified market condition; and generating, based on the specified market condition, the request to perform the stress testing estimate” (claim 7), “determining whether the measurements of risk of holdings to other values of the parameters are to be identified is performed in response to a specified market condition” (claim 8), “determining whether the measurements of risk of holdings to other values of the parameters are to be identified is performed in response to a user request” (claim 9), “performing the polynomial interpolation includes performing polynomial interpolation for a state variable that was not generated in the storage operation” (claim 10), “receiving the request to perform the stress testing estimate includes for performing stress testing using a state variable that was received after storing the impact of the estimate of stock price change of the exchange-traded stock option” (claim 11), “performing, with  results generated during the precompute phase, the stress testing includ[ing] performing the stress testing using a state variable that was received after the precompute phase” (claim 12). 
Conclusion of Dependent Claims Analysis: Dependent claims 3-5 and 7-12 do not correct the deficiencies of independent claims 1 and 2 and they are, thus, rejected on the same basis.


Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-12 are rejected as directed to an abstract idea of providing an estimate of risk of a portfolio of a plurality of financial investment holdings to fluctuations in portfolio value without “significantly more” under 35 USC § 101.

(2)	RESPONSE TO APPELLANT’S ARGUMENTS
The following response is applicable to the Appellant's arguments with respect to the appealed claims:

Examiner rejected claims 1-12 under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
 
Appellant argues: 
The present claims are not directed to the generic risk estimation. Instead, the claims recite a specific, practical application of automated risk assessment by a computer system that improves the efficiency and performance of the computer system through the application of precomputing techniques. See MPEP 2106.05(a) . . . [T]he claims are patent-eligible for reciting significantly more than the alleged abstract idea. The claimed features can be used to improve the efficiency and performance of computer systems through the application of precomputing techniques. Notably, these techniques can improve the operation efficiency of computer systems by leveraging precomputing techniques to avoid computationally intensive tasks at periods of high demand. See U.S. Application No. 13/692,350 at page 6 line 30 – page 7 line 15. In addition, these techniques can improve the performance of computer systems by reducing response times for performing computationally intensive tasks.
 
(Appellant Brief: pages 9-10).

 
Examiner respectfully disagrees for the following reasons: 
There is no discussion in Appellant’s original specification (parent application 11/198,301) regarding a problem to be solved being improvement to the efficiency and performance of the computer system. Instant application is a CON of this parent application and thus also lacks such discussion. Based on this lacking discussion in Appellant’s specification, it is clear that Appellant’s invention is not directed to improving the efficiency and performance of the computer system. Therefore, instant claims 1-12 are not patent eligible under § 101.     
The preamble of Appellant’s independent claims 1 and 6 recite: “[a] method . . . for providing an estimate of risk of a portfolio of a plurality of financial investment holdings to fluctuations in portfolio value.” Similarly, Appellant’s specification (page 1, lines 10-11) identifies the technical field as: “[E]stimating a risk of a financial portfolio including a large number of holdings.” Based on these recitations, it is clear that Appellant is claiming an idea directed to an improvement in risk estimation of a financial portfolio instead of improvement to the efficiency and performance of the computer system. Therefore, instant claims 1-12 are not patent eligible under § 101.
Nothing in Appellant’s claims or specification identifies a technical problem that Appellant then provides a technical solution for. The portion of the specification identified by the Appellant (page 6, line 30 – page 7, line 15) recites:     
Financial risk for a portfolio of financial investments, particularly a large number of derivative holdings, may be estimated for particular observed parameter values that affect the value of the portfolio (e.g., a particular interest rate value or a particular price of an  based on previously calculated measurements of risk of the portfolio for a previously selected range of values of the parameters. A measurement of risk for the portfolio may include a measurement of an amount by which the value of the portfolio changes as a result of changes from original values of one or more parameters to the change values of the one or more parameters. For example, a combination of polynomial interpolation and Taylor Series expansion may be used to estimate the risk measurement. The previously calculated risk measurements may be identified before the measurement of risk of the portfolio is requested. In addition, a reallocation strategy for modifying the holding of the portfolio to minimize the estimated risk measurement may be provided and employed. Estimating a particular risk measurement based on other previously calculated risk measurements eliminates the need to explicitly calculate the particular risk measurement, which may be computationally expensive. The estimation of the risk measurement through polynomial interpolation and Taylor Series expansion may be performed when the risk measurement is requested to rapidly provide a response to the request more than if the measurement were explicitly calculated.

Nothing in this recitation is directed to improving the efficiency and performance of the computer system. Based on it, however, it is clear that Appellant’s invention is directed to an improvement in risk estimation of a financial portfolio. Therefore, instant claims 1-12 are not patent eligible under § 101.

Appellant argues: 
There are two problems with the NFOA and the FOA’s reliance on the cited portion of Electric Power Group. First, the cited portion of Electric Power Group is no longer good law. The cited portion of Electric Power Group is limited to making the initial determination as to whether “a claim ... is ‘directed to’ a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea” of what is now Step 2A, Prong 1 of Alice, and is silent as to whether a claim as a whole integrates the judicial expectation into a practical application of Step 2A, Prong 2 and whether the claim recites additional elements that amount to significantly more than the judicial exception of Step 2B. Id. at 1353. Importantly, the Electric Power Group decision was made before the two-prong inquiry (“revised Step 2A”) was in place to evaluate the judicial exception in Step 2A, which eliminates the relevance of Electric Power Group to the Step 2A, Prong 2 analysis which did not yet exist at the time of the Federal Circuit’s ruling. The MPEP also indicates that Electric Power Group should not be relied on for a Step 2A, Prong 2 analysis as it never cites to Electric Power Group in MPEP 2106.04(d). Accordingly, the NFOA and FOA errs in relying on bad law to counter Applicant’s arguments. Second, the arguments for subject matter eligibility that were dismissed in the office actions were relevant to the integration of a judicial exception into a practical application of the Step 2A, Prong 2 analysis — which Electric Power Group has no relevance to — and to whether the claim amounts significantly more of the Step 2B analysis, specifically to improvements to the functioning of a computer or to any other technology or technical field. Like Step 2A, Prong 2, the cited portion of Electric Power Group it not relevant to determining whether the claims recite improvements to the functioning of a computer or to any other technology or technical field. See MPEP 2106.05(a). Accordingly, the cited portion of Electric Power Group has no relevance to. 

(Appellant Brief: page 15). 


Examiner respectfully disagrees for the following reasons: 
There is no portion of the previous rejection of instant claims 1-12 as patent ineligible under 35 U.S.C. § 101 in view of Alice/Mayo test (copied above for convenience) that relies on Electric Power Group. Therefore, instant claims 1-12 are not patent eligible under § 101. 
Examiner answered to Appellant’s arguments in page 3 of Final Office action (dated 22 March 2021, the recitation in [] added presently) as follows:
Examiner was citing the holding of Electric Power Group to demonstrate that the claims are not patent eligible under Step 2A determination because there is nothing in the claims that improve computer as a tool. Instead, the claims use computer as tool in performing a solution to a business problem, i.e., “providing an estimate of risk of a portfolio of a plurality of financial investment holdings to fluctuations in portfolio value.” All of the claim steps either describe the abstract idea, or they are additional limitations/recite insignificant extra solution activity. The additional limitations of instant claims do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception; they do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine), [or render claims patent eligible under] MPEP § 2106.05(c) (particular transformations), or MPEP § 2106.05(e) (other meaningful limitations) . . . Thus, instant claims 1-12 are not patent eligible under 35 U.S.C. § 101.

Examiner’s recitation of Electric Power Group was regarding Federal Circuit’s analysis of Enfish that applied to the case at bar in Electric Power Group: 
In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on specific improvement–a particular database technique–in how computers could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d 1335-36 …The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. 

The analysis also applies to the instant appeal because the issue is the same in Appellant’s case as in Enfish. As discussed above under argument (i), the focus of instant claims 1-12 is not an improvement of efficiency and performance of the computer system (i.e., improving computer as a tool), but using computer to improve the risk estimation of a financial portfolio (i.e., using computer as a tool). Therefore, instant claims 1-12 are not patent eligible under § 101.       

Appellant argues: 
The NFOA and FOA failed to meet the evidentiary requirements in making the § 101 rejections of claims 1-12. Typically, at Step 2A Prong Two or Step 2B, “there is no requirement for evidence to support a finding that the exception is not integrated into a practical application or that the additional elements do not amount to significantly more than the exception unless the examiner asserts that additional limitations are well-understood, routine, conventional activities in Step 2B.” MPEP 2106.07(a) (emphasis added). Specifically, the Federal Circuit found in Berkheimer that the determination of whether something is well-understood, routine, and conventional under Step 2 of Alice is a question of fact that requires a showing of evidence. Berkheimer, 890 F.3d 1369 (Fed. Cir. 2018) . . . The NFOA cites several paragraphs of the Specification, however, none of the citations include the required “express statement” that demonstrates the well-understood, routine, conventional nature of the additional element(s). Specifically, nowhere in the cited paragraphs are any of the additional elements described as “well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a).” MPEP 2106.07(a). 

(Appellant Brief: pages 16-17). 


Examiner respectfully disagrees for the following reason:
Examiner relied on Appellant’s specification as evidence that additional claim elements are well-understood, routine and conventional. Appellant’s specification in [0031]-[0035] describes a general-purpose computer performing routine functions. There is simply nothing in Appellant’s specification and claims that recites anything beyond this general-purpose computer and its routine functions. Further, there is no indication in either Appellant’s specification or claims that the combination of additional claim elements provide any effect regarding the functioning of the computer or any improvement to another technology. Therefore, instant claims 1-12 are not patent eligible under § 101. 
     
 (3)	CONCLUSION
For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,

16 November 2021

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                       

Conferees:
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691    

/Vincent Millin/
Appeal Conference Specialist                                                                                                                                                                                                    
                                                                                                                                                                                  
                                                                                                                                                                                         
Requirement to Pay Appeal Forwarding Fee: In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.